DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
The term “substantially an entirety" in claims 1 and 18 is relative, which renders the claim indefinite.  The term "substantially an entirety" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear exactly how much of the entirety of the outer surface of the roof rail must have an electroplated metal layer in order to meet the limitation of “substantially entirely” For this reason the scope of claim 1 is indefinite. For the purpose of examination it is assumed that an entire outer surface of a rail that is shown to be plated meets this limitation.
Claims 2-4, 6-12, and 19 are rejected as depending from claims 1 and 18 and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Lawson (US 4,123,488 A).

Narita does not specifically disclose the main body portion and the integral connection portions are formed of a plateable plastic, and an electroplated metal layer disposed on substantially an entirety of an outer surface of the main body portion and the integral connecting portions, whereby the roof rail has an appearance of a metal roof rail.
Lawson teaches the ability have a molded plastic article formed of a plateable plastic including an outer metal plated layer (Col. 2; Ll. 31-38) disposed on substantially an entirety of an outer surface of the body, having the appearance of a metal rail (to the degree that the plated metal portion is visible).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and use the teaching of Lawson and include a metal plating layer about an outer portion of the roof rail because such a change would include an additional layer that would act to prevent some damage to the thermoplastic as well as change the aesthetics of the device as metal plating is often applied for decorative purposes.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Narita and use an electroplating 
Regarding claim 6, Narita does not specifically disclose a paint surrounds the outer portion.
Lawson teaches the ability have a molded plastic article including paint surrounds an outer portion (Col. 2; Ll. 31-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and use the teaching of Lawson and include a paint layer about an outer portion of the roof rail because such a change would include an additional layer that would act to prevent some damage to the thermoplastic as well as change the aesthetics of the device as paint is often applied for decorative purposes.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Lawson (US 4,123,488 A) as applied to claim 1 above and further in view of Birka et al. (US 10,479,009 B2)(Birka).
Regarding claims 2 and 3, Narita discloses wherein the roof rail has an inner portion (noting a web portion) of a thermoplastic material surrounded by an outer portion of a thermoplastic material (Paragraph 0009), Lawson teaches the ability to have an outer portion formed of a plateable ABS material (noting portion 2 is recited as a thermoplastic resin and the thermoplastic resin can be ABS, Col. 4; Ll. 19-21).

Birka teaches the ability to manufacture molded parts having a skin of one thermoplastic material and a core by co-injection molding (Abstract) of another thermoplastic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and use the teaching of Birka and use a co-injection molding process because such a change would require choosing a known process to make the product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and have the molded portion and the web portion be a first and second thermoplastic materials because such a change would require a mere choice of another thermoplastic material for the molded portion or the web portion of the device. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Lawson (US 4,123,488 A) as applied to claim 1 above and further in view of Kawasaki et al. (US 6,338,428 B1)(Kawasaki).
Regarding claims 2 and 4, Narita discloses wherein the roof rail has an inner portion (noting a web portion) of a thermoplastic material surrounded by an outer portion of a thermoplastic material (Paragraph 0009). Lawson teaches the ability to have an outer portion formed of a plateable ABS material (noting portion 2 is recited as a thermoplastic resin and the thermoplastic resin can be ABS, Col. 4; Ll. 19-21).
Narita does not specifically disclose a first and second thermoplastic materials or the inner and outer portions of the roof rail are formed with a two-shot injection molding process.
Kawasaki teaches the ability to have a similar device formed involving a two-shot molding process (Col. 17; Ll. 63-65). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and use the teaching of Kawasaki and use a two-shot injection molding process because such a change would require choosing a known process to make the product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 7, Narita discloses the elongated main body has an upper surface (noting the surface that extends over the roof rail) and a lower surface opposite the upper surface (noting the surface that extends generally under the roof rail) for overlying a roof of the vehicle. Narita shows the lower surface defines a single slot underneath the lower surface.
Kawasaki demonstrates a roof rail including an upper surface and a lower surface where the lower surface defines a pair of slots (noting the slot under 2 and between 3 and 5, and between 5 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and include a central support portion thereby creating two slots that are capable of having items tied thereto because such a change would allow the device to have a central support thereby increasing the overall strength of the device.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Lawson (US 4,123,488 A) as applied to claim 1 above and further in view of Viera et al. (US 5,560,666 A)(Viera).
Regarding claim 8, Narita does not specifically disclose a plurality of rope hooks are each connected to one of the ends of the main body portion.
Viera teaches the ability to have a vehicle rack including a bar (126) having a pair of ends, where each end includes a rope hook (132).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and use the teaching of Viera and include a rope hook on each end because including such hooks would allow for additional or additional securing mechanisms to be attached to the rack therefore increasing the capacity or improving the securement of items on the device.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Lawson (US 4,123,488 A) as applied to claim 1 above and further in view of Birtwisle et al. (US 2008/0210725 A1)(Birtwisle).
Regarding claims 9-11, modified Narita does not specifically disclose the elongated main body includes an elongated back wall and an elongated front wall positioned in spaced relationship with one another, and wherein the elongated main body includes an elongated top wall extending between the back wall and the front wall to define a compartment between the back wall, front wall and the top wall, the top wall extends from the back wall to a terminal end that is past the front wall, and wherein the front wall extends from the top wall at angle relative to the back wall, a bottom wall 
Birtwisle discloses (Shown below in Annotated Fig. 3a) a roof rail including an elongated main body includes an elongated back wall (BW) and an elongated front wall (FW) positioned in spaced relationship with one another, and wherein the elongated main body includes an elongated top wall (TW) extending between the back wall and the front wall to define a compartment between the back wall, front wall and the top wall, the top wall extends from the back wall to a terminal end (TE) that is past the front wall, and wherein the front wall (FW) extends from the top wall at angle relative to the back wall, a bottom wall (BW) extends between the back wall and the front wall in spaced and generally parallel relationship with the top wall to close the compartment.


    PNG
    media_image1.png
    295
    240
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita which has a generally oval elongated cross section and reshape the elongated main body such that it is similar to that of 
Regarding claim 12, modified Narita does not specifically disclose a seal is positioned against the bottom wall for in order to minimize rattling of the roof rail.
Birtwisle teaches the ability to have a seal (18) positioned against the bottom wall.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Narita and use the teaching of Birtwisle and include a seal positioned against the bottom wall because such a change would help prevent foreign objects from being lodged between the roof rail and the vehicle body as suggested by Birtwisle (Paragraph 0072).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2000/103293 A) in view of Lawson (US 4,123,488 A) and Grgac  et al. (US 8,449,018 B2)(Grgac).
Regarding claim 18, Narita discloses a roof rail (Figs. 1-4) for a vehicle (Abstract) including, an elongated main body portion (4) extending between a pair of ends (Fig. 1), a pair of connecting portions (Fig. 1, noting each end) a pair of connecting portions each attached to one of the ends of the main body portion, the main body portion and the connecting portions being integrally connected to one another and of an thermoplastic material (abstract) such that the roof rail is comprised of only one piece.

Lawson teaches the ability have a molded plastic article formed of a plateable plastic including an outer metal plated layer (Col. 2; Ll. 31-38) disposed on substantially an entirety of an outer surface of the body, having the appearance of a metal rail (to the degree that the plated metal portion is visible).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita and use the teaching of Lawson and include a metal plating layer about an outer portion of the roof rail because such a change would include an additional layer that would act to prevent some damage to the thermoplastic as well as change the aesthetics of the device as metal plating is often applied for decorative purposes.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Narita and use an electroplating process because such a process is a well-known method of plating a material and such a change would require choosing among one known plating method over another.
Narita does not specifically disclose an extruded thermoplastic material.
Grgac teaches the ability to have a roof rail including an extruded thermoplastic material (Col. 2; Ll. 38, noting the thermoplastic is injected through an extruder and is thereby “extruded thermoplastic”).

Regarding claim 19, modified Narita discloses Narita discloses wherein the roof rail has an inner portion (noting a web portion) of a thermoplastic material surrounded by an outer portion of a thermoplastic material (Paragraph 0009). It is noted that Lawson demonstrates a first and second thermoplastic materials, and the second thermoplastic material is a plateable plastic (Col. 4; Ll. 19-21). 

Response to Arguments
Regarding the Drawings, Applicant addresses the drawing objections, however replacement drawing sheets do not appear to have been received and as such the drawing objection has been maintained.
Applicant argues that a combination of Narita in view of Lawson fail to teach or disclose all of the claimed limitations.  Applicant argues that Lawson tails to teach a one piece rail, as the teaching of Lawson is not a single piece. Examiner respectfully disagrees noting the teaching of Lawson teaches a backing layer (1) bonded to an outer layer 2 formed of a plateable thermoplastic resin. It is noted that the connection between layers 1 and 2 forms a one piece once they are bonded together. Further, Lawson demonstrates plated metal applied to the entirety of a visible surface, or surface 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734